         Case 1:17-cr-00201-ABJ Document 585-1 Filed 05/13/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                v.
                                                     Crim. No. 17-201-2 (ABJ)
 RICHARD W. GATES III,

                     Defendant.


                                             ORDER

        Upon consideration of the representations made in the May 14, 2019 Joint Status Report

and for good cause shown, it is this ________ day of ____________, 2019,

        ORDERED that the parties file a joint status report by no later than August 30, 2019, stating

whether the matter should be scheduled for sentencing or whether a deadline should be set for

filing another joint status report.

        IT IS SO ORDERED.




                                                      HON. AMY BERMAN JACKSON
                                                      UNITED STATES DISTRICT JUDGE
